Citation Nr: 1759094	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for an umbilicus scar, to include any associated neuropathy. 

2.  Entitlement to a compensable disability rating for peri-umbilical scars, to include any associated neuropathy. 

3.  Entitlement to a compensable disability rating for a right groin scar, to include any associated neuropathy. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from June 2000 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at the RO before the undersigned Veterans Law Judge in September 2016.  A transcript is included in the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his service-connected hernia scars are worsening as he now has neuropathy associated with the scarring.  During the September 2016 Travel Board hearing, the Veteran testified to burning sensations and pain to the point where he cannot move.  He reported he gets treatment from either his private doctor or an emergency room.  He also stated that he could no longer do his job as a police officer because of the belt and time sitting in cars.  He now works as an immigration officer. 

In a December 2011 letter, the Veteran's treating nurse indicated the Veteran requested a referral to pain management for his continued lower abdominal pain that caused intermitted severe cramping pain in his abdomen.  The nurse noted the Veteran had an evaluation by an urologist that did not find the cause urologically, and a general surgeon thought it to be nerve related.  The nurse stated that the Veteran has neuropathy secondary to abdominal/inguinal surgeries. 

During a July 2016 VA scars examination, the examiner noted a single right groin scar due to inguinal hernia repair.  The examiner reported the Veteran has one painful scar that is sensitive so he has to "pull his pants higher."  Additionally, the examiner stated that the Veteran's scar has no impact on his ability to work.  

During a September 2016 VA hernia examination, the examiner noted the Veteran reported he takes high dose Lyrica and Cymbalta to help control the pain.  He has had many trips to emergency rooms for treatment of the abdominal pain.  He has to wear his pants and belt in a position where they do not put pressure on the scars.  Upon physical examination, the examiner indicated the Veteran has extreme tenderness around the scars. 

As the July 2016 VA examination failed to address the Veteran's pain associated with all three of his service-connected scars, and the September 2016 VA examination indicates the Veteran has extreme tenderness around the scars, the Board finds another VA examination is necessary to determine the nature and severity of the Veteran's scars to include any associated neuropathy. 

Additionally, the Veteran's claims were last adjudicated by the AOJ in a statement of the case and supplemental statement of the case in March 2014.  However, since that time, the AOJ has obtained updated VA treatment records dated through August 2016, and the Veteran has undergone additional VA examinations in July and September 2016.  At no point since the March 2014 readjudication has the Veteran or his representative submitted waiver of AOJ adjudication.  As such, the Board finds a remand is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected hernia scars since August 2016.  After the Veteran has signed the appropriate releases for any private records, those records should be obtained and associated with the claims folder, as well as updated VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing directive #1, schedule the Veteran for VA neurological and scars examinations.  Upon review of the claims file and examination of the Veteran, the examiner should identify all symptoms of the service-connected scars, to include any neurological manifestations.  A complete rationale should accompany any opinion provided.

3.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




